HARTEN, Judge
(dissenting).
I respectfully dissent. For the purposes of this dissent, I acquiesce in the majority conclusion that R.A.V. v. City of St. Paul controls our analysis because Minn.Stat. § 609.505, subd. 2 (2006), subclassifies certain police-misconduct complaints within a “proseribable” speech field. See 505 U.S. 377, 384-87, 112 S.Ct. 2538, 2543-45, 120 L.Ed.2d 305 (1992). But I disagree with the majority’s analysis under R.A.V. and rejection of the state’s legitimate purpose behind the statute.
I first disagree with the majority’s classification of the “proseribable” speech at issue as lies rather than defamation. R.A.V. made clear that the courts have limited the areas of “proseribable” speech to obscenity, defamation, and fighting words. R.A.V., 505 U.S. at 382-83, 112 S.Ct. at 2542-43; accord Chaplinsky v. New Hampshire, 315 U.S. 568, 571-72, 62 S.Ct. 766, 769, 86 L.Ed. 1031 (1942). These speech classes constitute a select group historically recognized as remarkably valueless because “their very utterance inflict[s] injury or tend[s] to incite an immediate breach of the peace.” Chaplinsky, 315 U.S. at 572, 62 S.Ct. at 769. A mere lie, on the other hand, does not automatically inflict injury or incite violence.
The challenged provision covers allegations of professional misconduct by police. Minn.Stat. § 609.505, subd. 2. Such statements are defamatory. See Restatement (Second) of Torts § 559 (1977) (defining defamatory communication as one that “tends so to harm the reputation of another as to lower him in the estimation of the *911community or to deter third persons from associating or dealing with him”). Defamation is the brand of proscribable speech asserted by the state. Defamation is the only brand of proscribable speech applicable here.
My concern with proper classification is not motivated by semantics, or by countenancing dishonesty, but rather by fear that the majority approach alters Supreme Court jurisprudence and, in effect, expands the state’s ability to criminalize speech. Knowingly false statements have only been deemed proscribable when they are harmful. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 340, 94 S.Ct. 2997, 3007, 41 L.Ed.2d 789 (1974) (noting lie’s lack of value in defamation context); Donaldson v. Read Magazine, Inc., 333 U.S. 178, 190, 68 S.Ct. 591, 597-98, 92 L.Ed. 628 (1948) (noting fraud’s lack of value). But if the category of proscribable speech is merely knowing falsehoods, the state could in blanket fashion criminalize all lies, regardless of whether they inflict harm. For the state to have authority to punish a starving person’s response, “I’m well,” to the question, “How are you?,” surely runs against notions of expressive freedom.
And because defamation automatically denotes injury, the fact that the challenged statute doesn’t also punish dishonest praises makes plain sense. R.A.V. allows the state to punish content-based types of pro-scribable speech when the distinction involves the “very reason” the speech is proscribable. 505 U.S. at 388-89, 112 S.Ct. at 2545-46. The reason defamation is proscribable is “societyt’s] pervasive and strong interest in preventing and redressing attacks upon reputation.” Rosenblatt v. Baer, 383 U.S. 75, 86, 86 S.Ct. 669, 676, 15 L.Ed.2d 597 (1966); accord Rosenbloom, 403 U.S. at 48-49, 91 S.Ct. at 1822. Speech is not defamatory if it is not critical. See Restatement (Second) of Torts § 559 (providing that “a communication is defamatory only if it harms another’s reputation”). Therefore, the statute’s lack of application to complimentary lies about police officers is consonant with First Amendment traditions.
The state may also punish specific types of defamation that create harmful “secondary effects” unrelated to speech content. R.A.V., 505 U.S. at 389-90, 112 S.Ct. at 2546-47. Examination of asserted secondary effects does not involve strict scrutiny: the governmental interest only must be “substantial” and leave “reasonable alternative avenues of communication.” City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 50, 106 S.Ct. 925, 930, 89 L.Ed.2d 29 (1986) (cited in R.A.V., 505 U.S. at 389, 112 S.Ct. at 2546). Moreover, the burden to produce evidence of the effects is minimal; the legislature “is in a better position than the Judiciary to gather and evaluate data on local problems.” City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 440, 122 S.Ct. 1728, 1737, 152 L.Ed.2d 670 (2002) (plurality opinion); accord Renton, 475 U.S. at 51-52, 106 S.Ct. at 931.
The state shows that frivolous complaints of police misconduct have imposed heavy burdens on law enforcement and wasted police resources. That these effects were the predominate concern behind the statute is confirmed by the state’s consistent arguments to this court, statements by legislators, reports and data produced at committee hearings, and' the district court’s finding below. See Renton, 475 U.S. at 47-48, 106 S.Ct. at 929 (providing that regulation was justified where city council’s predominate concerns were with secondary effects). Prior to the challenged provision’s passage, it was discovered that a high number of officer-misconduct accusations were completely unfounded or made with bad faith.11 These accusations posed a serious public *912problem because any complaint automatically invokes an investigation under state law. See Minn. R. 6700.2600 (2009). This unquestionably diverts police resources away from solving actual crimes and directs them towards investigating bogus complaints. Witnesses attested to these significant costs at committee hearings. Hearing on H.F. 618 Before the H. Comm. On Public Safety and Oversight (Feb. 15, 2005) (statements of Rep. Cornish, witness Gillespie, and witness Johnston).
Crawley’s contention that pro-police falsehoods are just as harmful as misconduct allegations is fallacious. The costly investigatory procedures triggered by reception of a misconduct complaint are unnecessary when someone files a report of an officer’s good behavior. Minn. R. 6700.2600 (requiring law-enforcement agencies to investigate “complaints which allege misconduct”); Professional Conduct of Peace Officers Model Policy I (revised May 2003) (establishing policy to “investigate circumstances that suggest an officer has engaged in unbecoming conduct”) (developed pursuant to Minn.Stat. § 626.8457 (2008)). The initiation of an entire investigation, which only occurs upon the receiving of a complaint, poses a significantly higher burden on law enforcement than a false statement lauding police conduct.
It is also noteworthy that the provision requires that a knowingly false complaint reach an officer entitled to investigate or report it. Minn.Stat. § 609.505, subd. 2. This leaves a reasonable opportunity for individuals to intentionally defame police endlessly so long as they do not take affirmative efforts to cause those comments to reach officers who must investigate or report their spurious allegations.
The layers of scrutiny employed by the majority to discredit the legislative interest in targeting these secondary effects are unwarranted. Justice Holmes declared, “The life of the law has not been logic: it has been experience.” Oliver Wendell Holmes, Jr., The Common Law 1 (Dover Publ’ns, Inc., 1991). By struggling to rationalize why this enactment is void, I believe the majority eschews Holmes’s maxim and our traditional respect for legislative institutions’ ability to measure and react to local problems.
Because the secondary effects targeted by the challenged provision justify the regulation without reference to the underlying speech, I would affirm the district court’s judgment.

. As stated during the hearing considering the statute, a report of misconduct complaints *912from Minneapolis showed that the "vast majority” were unsustained, with 30 proven false and only 7 sustained. Hearing on H.F. 618 Before the H. Comm. On Public Safety and Oversight (Feb. 15, 2005) (statement of witness Gillespie). A St. Paul study showed that, out of around 222 complaints, in excess of 200 were unsustained, 17 or 18 were proven false, and only 5 were sustained. Id.